DETAILED ACTION
Claims 23-38 are pending in the instant application, Applicant amending no claims.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 23-38 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Flaxer, US 2009/0018879.

NOTE: Flaxer incorporated by reference the disclosure of commonly owned patent application 11/176,371 (to Rackham). There was no pre-grant publication for application 11/176,371. However, application 12/054,706 is a continuation of application 11/176,371 and therefore contains the exact same disclosure as 
For ease of reference, rather than including a copy of the unpublished disclosure for application 11/176,371 the Examiner will refer to Rackham (US 2008/0172273) for any disclosure not explicitly taught by Flaxer.
Additionally, Rackham teaches the details of the component business model (CBM) while Flaxer applies these teachings to the application of CBM to validate a proposed business solution. As such, Rackham is cited before the teaching of Flaxer because the instant claims recite the creation of the CBM before the application of the CBM to assess a project. 

AS TO CLAIM 23
providing a plurality of business architectural blocks, wherein each business architectural block is selected from the group consisting of: a business capability, a business process, an IT asset, and an IT service;
Rackham (paragraphs 43-45) teaches business components, which is the functional equivalent of a business architectural block. Rackham (paragraphs 29 and 89 and figure 6C) teaches that the assets and services can be information technology services and assets.

coupling each business architectural block to at least one other business architectural block of the plurality of business architectural blocks via a qualitative connector having a direction defining a dependency between the coupled business architecture blocks;
Rackham (paragraph 63) teaches an inputs and outputs of a business component, which is the functional equivalent of a qualitative connector capable of coupling business architecture blocks together because it allows different business components to be connected for analysis.

coupling each business architectural block to a measurement block of a plurality of measurement blocks, each measurement block representing a measurement of the business architectural block to which the respective measurement block is coupled, wherein each measurement is selected from the group consisting of: a business metric, an information technology resource metric, a cost metric of an information technology resource, a service metric of an information technology service, and a cost metric of an information technology service;
Flaxer (paragraphs 32-43) teaches a CBM for assessing, among other elements, an IT infrastructure.

coupling each measurement block to at least one other measurement block of the plurality of measurement blocks via a first set of cost functions such that at least one measurement block that is coupled to a first of the plurality of business architectural blocks is coupled to at least one other measurement block that is coupled to a second of the plurality of business architectural blocks;
Rackham (paragraphs 43-45 and figures 4A-4E) teaches business components, which is the functional equivalent of a business architectural block. Flaxer (paragraphs 73-85 and figures 2A-2B) then teaches an exemplar embodiment of how measurement blocks are configured into a model using a first set of cost functions.

coupling at least one of the plurality of measurement blocks to a final target measurement block via a second set of cost functions, wherein the final target measurement block determines a total cost of IT based on the second set of cost functions.
Again, Rackham (paragraphs 43-45 and figures 4A-4E) teaches business components, which is the functional equivalent of a business architectural block. Flaxer (paragraphs 66-83 and figures 2A-2B) teaches an exemplar embodiment of how measurement blocks are configured into a model. This model configuration, as 

creating a model on a graphical user interface by manipulating individual symbols for each business architectural block and qualitative connector.
Flaxer (paragraphs 32 and 51 and figure 4) teaches creating a model via a display.

AS TO CLAIM 24 (of 23):
wherein the set of first cost functions and the set of second cost functions comprise determining a cost category by:
                
                    
                        
                            C
                            o
                            s
                            t
                            C
                            a
                            t
                            e
                            g
                            o
                            r
                            y
                        
                        
                            y
                        
                    
                    =
                    f
                    
                        
                            
                                
                                    C
                                    a
                                    p
                                    a
                                    b
                                    i
                                    l
                                    i
                                    t
                                    y
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    M
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                                
                                    1
                                
                            
                        
                    
                    +
                    …
                    +
                    f
                    
                        
                            
                                
                                    C
                                    a
                                    p
                                    a
                                    b
                                    i
                                    l
                                    i
                                    t
                                    y
                                
                                
                                    n
                                
                            
                            ,
                             
                            
                                
                                    M
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                                
                                    m
                                
                            
                        
                    
                
            
where f represents a cost function, Capabilityn represents the nth business architectural block and Metricm represents the mth measurement block coupled to the business architectural block.
Flaxer (paragraphs 31 and 57-60 and figure 7) teaches an exemplar embodiment showing a roll up of both cost (money and time) and benefit (value). This roll up is the functional equivalent of the cost category summary because it assesses each 

AS TO CLAIM 25 (of 24):
wherein the set of first cost functions and the set of second cost functions further comprise determining a cost derivative by:
                
                    
                        
                            ∂
                            
                                
                                    C
                                    o
                                    s
                                    t
                                    C
                                    a
                                    t
                                    e
                                    g
                                    o
                                    r
                                    y
                                
                                
                                    y
                                
                            
                        
                        
                            
                                
                                    ∂
                                    M
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                                
                                    x
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    ∂
                                    f
                                    (
                                    
                                        
                                            C
                                            a
                                            p
                                            a
                                            b
                                            i
                                            l
                                            i
                                            t
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            M
                                            e
                                            t
                                            r
                                            i
                                            c
                                        
                                        
                                            x
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            ∂
                                            M
                                            e
                                            t
                                            r
                                            i
                                            c
                                        
                                        
                                            x
                                        
                                    
                                
                            
                        
                    
                
            
Rackham (paragraphs 59-61) teaches variability in costs based on differing metrics. While Rackham does not use the same mathematical formulation, the teaching of Rackham is the functional equivalent of the final target measurement block determining a total cost of IT based on the second set of cost functions because it assess how much a cost category will vary with respect to each individual metric.

AS TO CLAIM 26 (of 23):
coupling a measurement block to at least one other measurement block of the plurality of measurement blocks via a benefit function.
Flaxer (paragraphs 73-90) teaches constructing a BLA, which the functional equivalent of coupling measurement blocks via a 

AS TO CLAIM 27 (of 26):
wherein the benefit function comprises determining a benefit category by:
                
                    
                        
                            B
                            e
                            n
                            e
                            f
                            i
                            t
                            C
                            a
                            t
                            e
                            g
                            o
                            r
                            y
                        
                        
                            y
                        
                    
                    =
                    f
                    (
                    
                        
                            C
                            a
                            p
                            a
                            b
                            i
                            l
                            i
                            t
                            y
                        
                        
                            1
                        
                    
                    ,
                     
                    
                        
                            M
                            e
                            t
                            r
                            i
                            c
                        
                        
                            1
                        
                    
                    )
                    +
                    …
                    +
                    f
                    (
                    
                        
                            C
                            a
                            p
                            a
                            b
                            i
                            l
                            i
                            t
                            y
                        
                        
                            n
                        
                    
                    ,
                     
                    
                        
                            M
                            e
                            t
                            r
                            i
                            c
                        
                        
                            m
                        
                    
                    )
                
            
where f represents a cost function, Capabilityn represents the nth business architectural block and Metricm represents the mth measurement block coupled to the business architectural block.
Flaxer (paragraphs 31 and 57-60 and figure 7) teaches an exemplar embodiment showing a roll up of both cost (money and time) and benefit (value). This roll up is the functional equivalent of the benefit category summary because it assesses each individual block of the model with respect to the cost and benefit metric of each capability being modeled.

AS TO CLAIM 28 (of 27):
wherein the benefit function further comprises determining a benefit derivative by:
                
                    
                        
                            ∂
                            
                                
                                    B
                                    e
                                    n
                                    e
                                    f
                                    i
                                    t
                                    C
                                    a
                                    t
                                    e
                                    g
                                    o
                                    r
                                    y
                                
                                
                                    y
                                
                            
                        
                        
                            
                                
                                    ∂
                                    M
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                                
                                    x
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    ∂
                                    f
                                    (
                                    
                                        
                                            C
                                            a
                                            p
                                            a
                                            b
                                            i
                                            l
                                            i
                                            t
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            M
                                            e
                                            t
                                            r
                                            i
                                            c
                                        
                                        
                                            x
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            ∂
                                            M
                                            e
                                            t
                                            r
                                            i
                                            c
                                        
                                        
                                            x
                                        
                                    
                                
                            
                        
                    
                
            


AS TO CLAIM 29 (of 23):
computing a ratio of total cost of IT to revenue.
Flaxer (paragraph 56) teaches assessing total cost and revenue.

AS TO CLAIM 30 (of 29):
deriving an information technology benchmark score from industry data by identifying a comparable business reference cost model and a corresponding IT reference model based on the computed ratio.
Flaxer (paragraph 62, 63, and 96 and figure 12) teaches assessing benchmarks, which is the functional equivalent to identifying comparable references because benchmarks are based upon assessing oneself against equivalent competitors.

AS TO CLAIMS 31-38
The claims recite elements substantially similar to those recited in claims 23-30. Thus, the art and rationale of claims 23-30 applies to claims 31-38.

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.

Concerning the rejection under 35 USC 102/103:
Applicant argues that Rackham does not describe measurement blocks (measurement components in the terminology of Applicant’s specification) and thus does not anticipate the claims nor render the claims obvious. From Applicant’s specification:
[0032] Referring again to Fig. 1, measurement components 200, 210, 220, 230 (which are graphically represented by oval-shaped elements) are provided which measure the corresponding architectural components. For purpose of illustration and not limitation, these measurement components can comprise the following type: business metric (e.g., revenue, number of subscribers), IT asset metric (e.g., number of images, number of CPUs), IT service metric (e.g., hours of labor), hardware/software cost metric, labor cost metric and total IT costs.

This shows the generic nature of what constitutes a measurement block, as a measurement block can measure at least business metric (e.g., revenue, number of subscribers), IT asset 
As the cited portions of the prior art teaches measuring these quantities, they thus teach the elements of the claims in light of the specification.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic 

/Leland Marcus/
Primary Examiner
Art Unit 3623